Case 1:20-cr-00143-TSE Document 316-5 Filed 05/06/21 Page 1 of 4 PageID# 5513




                       Exhibit 5
                              Emails
    Case 1:20-cr-00143-TSE Document 316-5 Filed 05/06/21 Page 2 of 4 PageID# 5514


Subject:    RE: Discovery Le/er 4.29.21
Date:       Tuesday, May 4, 2021 at 5:06:42 PM Eastern Daylight Time
From:       Clayman, William G (USAVAE)
To:         Nina Ginsberg, Prabhu, Jay (USAVAE), Schlessinger, Seth (USAVAE)
CC:         Jon Jeﬀress, Jade Chong-Smith, Zachary Deubler
AGachments: image001.jpg, image002.jpg

[EXTERNAL EMAIL] DO NOT CLICK links or a/achments unless you recognize the sender and know that the content is safe.

Hi Nina,

The government does not have any material to produce in response to your request for Title III and/or pen
register/trap and trace material per`nent to the inves`ga`on of your client because the government did not
obtain a Title III warrant or a pen register/trap and trace order that is per`nent to this case.

I will let my supervisors know you wish to speak to Keith Becker and will be in touch.

Thank you,
Bill
_____________________________
William G. Clayman
Special Assistant United States A/orney (LT)
Eastern District of Virginia
2100 Jamieson Avenue
Alexandria, VA 22314
Desk: (703) 299-3744
Cell: (703) 380-9684

From: Nina Ginsberg <nginsberg@dimuro.com>
Sent: Tuesday, May 4, 2021 2:44 PM
To: Clayman, William G (USAVAE) <WClayman@usa.doj.gov>; Prabhu, Jay (USAVAE) <JPrabhu@usa.doj.gov>;
Schlessinger, Seth (USAVAE) <sschlessinger1@usa.doj.gov>
Cc: Jon Jeﬀress <jjeﬀress@kaiserdillon.com>; Jade Chong-Smith <jchong-smith@kaiserdillon.com>; Zachary
Deubler <zdeubler@dimuro.com>; Nina Ginsberg <nginsberg@dimuro.com>
Subject: RE: Discovery Le/er 4.29.21

Bill,
Thank you for resending a copy of the plea oﬀer. However, I do not understand the ﬁrst sentence of
your email which states: “The government does not have any material to produce in response to your
request for Title III and/or pen-trap and trace material per`nent to the inves`ga`on of your client.” Our
discovery le/er also asked the government to conﬁrm whether the FBI obtained a Title III warrant and/or pen
register/trap and trace order in connec`on with this inves`ga`on. Unless you respond otherwise, I interpret
your response to mean that the government knows, as it must, whether or not the FBI or some other U.S.
law enforcement agency sought or obtained a Title III warrant and/or a pen register/trap and trace order in
this case, but is refusing to provide that informa`on. Please clarify your response so that it can accurately be
reﬂected in the court record. It is reasonable to infer from your response that the government did, in fact,
seek and/or obtain Title III and/or pen-trap and trace material per`nent to the inves`ga`on of the Sanders
family’s IP address and/or the inves`ga`on of IP addresses that were alleged to have accessed the
website, but is refusing to disclose that informa`on. If neither was sought or obtained, the expected

                                                                                                                       Page 1 of 3
   Case 1:20-cr-00143-TSE Document 316-5 Filed 05/06/21 Page 3 of 4 PageID# 5515


response would be “none was sought or obtained.”

In light of your response, I suggest that we involve Keith Becker in these discussions as he is undoubtedly the
individual making these decisions.
Nina




Nina J. Ginsberg
DiMuroGinsberg, PC
1101 King Street, Suite 610
Alexandria, VA 22314-2956
703-684-4333 (telephone)
703-548-3181 (facsimile)
703-623-6975 (cellular)
nginsberg@dimuro.com




CONFIDENTIALITY NOTICE: This electronic message (and any aGachment) is intended to be viewed only by the individual or
enUty who is the intended recipient. InformaUon contained in this electronic transmission may be privileged,
conﬁdenUal, and exempt from disclosure If you are not the intended recipient, any disclosure, copying, distribuUon, or
other use of the contents is prohibited.


From: Clayman, William G (USAVAE) <William.G.Clayman@usdoj.gov>
Sent: Tuesday, May 4, 2021 1:59 PM
To: Nina Ginsberg <nginsberg@dimuro.com>; Prabhu, Jay (USAVAE) <Jay.Prabhu@usdoj.gov>; Schlessinger,
Seth (USAVAE) <Seth.Schlessinger@usdoj.gov>
Cc: Jon Jeﬀress <jjeﬀress@kaiserdillon.com>; Jade Chong-Smith <jchong-smith@kaiserdillon.com>; Zachary
Deubler <zdeubler@dimuro.com>
Subject: RE: Discovery Le/er 4.29.21

Hi Nina,

The government does not have any material to produce in response to your request for Title III and/or pen-
trap and trace material per`nent to the inves`ga`on of your client.

I’m also a/aching here a copy of the plea oﬀer that the government extended to your client on October 22,
2020, which I understand you discussed with Jay. Please let us know if you would like to discuss the plea any
further.

Thank you,
Bill
_____________________________
William G. Clayman
Special Assistant United States A/orney (LT)

                                                                                                                  Page 2 of 3
   Case 1:20-cr-00143-TSE Document 316-5 Filed 05/06/21 Page 4 of 4 PageID# 5516


Eastern District of Virginia
2100 Jamieson Avenue
Alexandria, VA 22314
Desk: (703) 299-3744
Cell: (703) 380-9684

From: Nina Ginsberg <nginsberg@dimuro.com>
Sent: Thursday, April 29, 2021 3:15 PM
To: Prabhu, Jay (USAVAE) <JPrabhu@usa.doj.gov>; Clayman, William G (USAVAE) <WClayman@usa.doj.gov>;
Schlessinger, Seth (USAVAE) <sschlessinger1@usa.doj.gov>
Cc: Jon Jeﬀress <jjeﬀress@kaiserdillon.com>; Jade Chong-Smith <jchong-smith@kaiserdillon.com>; Zachary
Deubler <zdeubler@dimuro.com>; Nina Ginsberg <nginsberg@dimuro.com>
Subject: Discovery Le/er 4.29.21

Jay, Seth, and Bill,
Please see a/ached discovery le/er.
Best,
Nina




Nina J. Ginsberg
DiMuroGinsberg, PC
1101 King Street, Suite 610
Alexandria, VA 22314-2956
703-684-4333 (telephone)
703-548-3181 (facsimile)
703-623-6975 (cellular)
nginsberg@dimuro.com




CONFIDENTIALITY NOTICE: This electronic message (and any aGachment) is intended to be viewed only by the individual or
enUty who is the intended recipient. InformaUon contained in this electronic transmission may be privileged,
conﬁdenUal, and exempt from disclosure If you are not the intended recipient, any disclosure, copying, distribuUon, or
other use of the contents is prohibited.




                                                                                                                  Page 3 of 3
